        Case 2:19-cv-00070-wks Document 177-1 Filed 12/22/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF VERMONT



MABIOR JOK,

        PLAINTIFF,

vs.


CITY OF BURLINGTON, VERMONT,                          Civil Action No. 2:19-CV-70
BRANDON DEL POZO,
JASON BELLAVANCE,
JANINE WRIGHT,
and JOSEPH CORROW,

        DEFENDANTS.

                                 CERTIFICATE OF SERVICE

I hereby certify that on December 22, 2020, I electronically filed with the Clerk of the Court the
following documents:

      PLAINTIFF’S MOTION TO COMPEL OFFICER JOSEPH CORROW’S MEDIA
                               DISCOVERY

Using the CM/ECF system.

I caused to be served, by electronically filing, counsel for Plaintiff, an NEF registered party:

               PIETRO LYNN
               76 St. Paul Street, Suite 400
               Burlington, VT 05401
               (802)-860-1500
               plynn@lynnlawvt.com

               BARBARA BLACKMAN
               76 St. Paul Street, Suite 400
               Burlington, VT 05401


                                                                                                     1
Case 2:19-cv-00070-wks Document 177-1 Filed 12/22/20 Page 2 of 2




       (802)-860-1500
       bblackman@lynnlawvt.com

Dated at Pittsford, Vermont this 22nd day of December, 2020.



                                                  S/Robb Spensley
                                                  ROBB SPENSLEY
                                                  3232 Route 7
                                                  Pittsford, VT 05763
                                                  (802) 725-8318
                                                  robb@chadwicklawvt.com




                                                                           2
